      Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 1 of 15. PageID #: 758




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )      EXHIBIT – Attachment F:
                                                            Impacts of COVID-19
                                                          Mitigation Efforts/Activities
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
     Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 2 of 15. PageID #: 759

                                         Attachment F

                      Impacts of COVID-19 Mitigation Efforts/Activities

Kristina Kristen, in a guest editorial for Children’s Health Defense commented that,
“Government officials’ interventions for COVID-19 have been strategically one-sided and
myopic. Many leaders, in response to the perceived virus threat, completely abandoned rational
considerations to lower overall suffering and death. In a blind focus intended to “stop the virus,”
officials recklessly locked down billions of people globally with little to no debate, while
ignoring the cost factor, an indispensable half of a “cost-benefit” analysis in calculating any
solution.

The cost-benefit analysis, the most basic tenet of any decision making process, especially those
having to do with life, death and health, must contain two critical data points: whether the
intervention will work and whether the cost of it working will create more harm, in which case
other alternatives must be considered, including: doing nothing. If a so-called solution “works”
but in doing so creates massive, disproportionate collateral damage and increases overall harm,
then clearly it cannot be called a solution, and certainly should never be mandated onto a
population.” – Children’s Health Defense, August 20, 2020,
https://childrenshealthdefense.org/news/covid-response-is-all-cost-no-
benefit/?utm_source=salsa&eType=EmailBlastContent&eId=c4b8e232-2fa3-4416-a49b-
c368044c395d

Additionally, Dr. Katz, president of True Health Initiative and the founding director of the Yale-
Griffin Prevention Research Center, stated, “I am deeply concerned that the social, economic and
public health consequences of this near total meltdown of normal life — schools and businesses
closed, gatherings banned — will be long lasting and calamitous, possibly graver than the direct
toll of the virus itself. The stock market will bounce back in time, but many businesses never
will. The unemployment, impoverishment and despair likely to result will be public health
scourges of the first order.” - The New York Times, March 20, 2020,
https://www.nytimes.com/2020/03/20/opinion/coronavirus-pandemic-social-distancing.html

Impact on Hospitals & Patient Care
- April 9, 2020, Small-Town Hospitals Are Closing Just As Coronavirus Arrives In Rural
America, https://www.npr.org/2020/04/09/829753752/small-town-hospitals-are-closing-just-as-
coronavirus-arrives-in-rural-america,
        "The loss of revenue over the last few weeks due to the inability to provide non-
        emergency care is destabilizing core health services in rural America," the NRHA said.

- April 23, 2020, University Hospitals to temporarily close several ERs in Northeast Ohio,
https://www.msn.com/en-us/news/us/university-hospitals-to-temporarily-close-several-ers-in-
northeast-ohio/ar-BB134Str,
        “The COVID-19 pandemic is requiring University Hospitals to carefully evaluate and
        align systemwide programs and services to meet evolving patient care needs,” the release
        says. “An unforeseen consequence of the pandemic has been a sharp decline in the
        number of patients visiting UH emergency departments systemwide.”




                                                                                                 384
     Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 3 of 15. PageID #: 760




       UH says patient visits are down 50% at hospital-based emergency departments and more
       than 70% at freestanding ERs.

- April 7, 2020, Major reductions in the number of patients undergoing critical artery-clearing
procedures,
https://www.onlinejacc.org/content/accj/early/2020/04/07/j.jacc.2020.04.011.full.pdf,
        Our preliminary analysis during the early phase of the COVID pandemic shows an
        estimated 38% reduction in US cardiac catheterization laboratory STEMI activations,
        similar to the 40% reduction noticed in Spain (4). A priori, given potential heightened
        environmental and psychosocial stressors, and a higher case of STEMI induced by viral
        illness (e.g. similar to influenza) (5) or mimickers such as COVID-19 myopericarditis an
        increase in STEMI activations would have been expected. Potential etiologies for the
        decrease in STEMI PPCI activations include avoidance of medical care due to social
        distancing or concerns of contracting COVID-19 in the hospital, STEMI misdiagnosis,
        and increased use of pharmacological reperfusion due to COVID-19.

- April 22, 2020, ‘Where are the strokes and the heart attacks?’ Doctors worry as patients avoid
ERs, https://www.latimes.com/california/story/2020-04-22/coronavirus-emergency-rooms-
numbers-decline,
        Before the coronavirus hit, tens of thousands of people across the state sought emergency
        help each day. But in the weeks since the virus began its spread throughout the U.S.,
        those numbers have plummeted by a third to a half, according to physicians overseeing
        emergency departments in hospitals across Los Angeles County and elsewhere in
        California.

       Physicians and health officials are amending their urgent warnings about the virus to
       stress that emergency departments are not overrun and can treat people safely. The full
       effect of what Stock dubbed “corona collateral damage syndrome,” and what another
       emergency physician called “a virus of fear,” has not yet been tallied as hospitals and
       state agencies begin to gather comprehensive figures.

- May 4, 2020, Organ Transplants Plummet During COVID-19 Pandemic,
https://www.usnews.com/news/healthiest-communities/articles/2020-05-11/organ-transplants-
plummet-during-coronavirus-pandemic,
        "We noted a strong temporal association between the increase in COVID-19 infections
        and a striking reduction in overall solid-organ transplantation procedures," researchers
        wrote. "The effect was seen in France and confirmed in the USA."

       In the U.S. specifically, the number of such organs recovered from a deceased donor for a
       transplant dropped from around 110 a day on March 6 to closer to 60 by early April, the
       study shows. During that same period, kidney transplants from deceased donors fell from
       around 65 a day to about 35 per day.

- May 4, 2020, Non-Emergency Procedure Volumes in the Wake of COVID-19,
https://ehrn.org/non-emergency-procedure-volumes-in-the-wake-of-covid-19/,




                                                                                                   385
     Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 4 of 15. PageID #: 761




       When compared to 2018-2019 averages, our analysis found a dramatic–but temporary–
       decrease in procedures for cardiac arrhythmia and coronary artery disease, as well as
       procedures for all of the major organ cancers we examined. At their lowest point, these
       procedure volumes were 49-88% below their historical weekly averages.

- May 22, 2020, 600 Physicians Say Lockdowns Are A ‘Mass Casualty Incident’,,
https://www.forbes.com/sites/gracemarieturner/2020/05/22/600-physicians-say-lockdowns-are-a-
mass-casualty-incident/#33715bc350fa,
        “The downstream health effects...are being massively under-estimated and under-
        reported. This is an order of magnitude error," according to the letter initiated by Simone
        Gold, M.D., an emergency medicine specialist in Los Angeles.

       “Suicide hotline phone calls have increased 600%,” the letter said. Other silent casualties:
       “150,000 Americans per month who would have had new cancer detected through routine
       screening.”

       From missed cancer diagnoses to untreated heart attacks and strokes to increased risks of
       suicides, “We are alarmed at what appears to be a lack of consideration for the future
       health of our patients.”

- July 31, 2020, Local hospitals experiencing surge of non-COVID patients, deaths,
https://www.kget.com/news/local-news/local-hospitals-experiencing-surge-of-non-covid-
patients-and-deaths/,
        Sharlet Briggs, CEO of Adventist Hospital Bakersfield, observed in March, “people that
        would normally come into the emergency room to be checked out, they’re delaying that
        care because they’re afraid of coming into the hospital or they’re thinking that we’re so
        busy with COVID patients that they don’t want to bother us.”

       Now, four months into the pandemic, it’s the reverse. There’s been a recent surge in non-
       COVID patients who put off treatment until it was too late.

       “We have seen people who have waited for too long and come with a heart attack, and
       then have lingering damage to the heart that compromises the quality of their life going
       forward,” said Dr. Brij Bhambi, the Chief Medical Officer at Bakersfield Heart Hospital.

       Dr. Hemmal Kothary, Chief Medical Officer at Dignity Health, added, “we’re also seeing
       more strokes at home. These are time-sensitive illnesses that if you don’t get them taken
       care of immediately, it could cause more damage.”

Impact on Health
- April 8, 2020, Unprecedented disruption of lives and work: Health, distress and life
satisfaction of working adults in China one month into the COVID-19 outbreak,
https://www.sciencedirect.com/science/article/pii/S0165178120306521,
        The preliminary results reveal adults in locations more affected by COVID-19 had
        distress, and lower physical and mental health, and life satisfaction.




                                                                                                386
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 5 of 15. PageID #: 762




- May 12, 2020, A wake-up call: COVID-19 and its impact on children’s health and wellbeing,
https://www.thelancet.com/pdfs/journals/langlo/PIIS2214-109X(20)30238-2.pdf,
        Building on lessons learned from previous outbreaks of Ebola virus disease and severe
        acute respiratory syndrome (SARS), the authors estimate a devastating increase in the
        numbers of maternal and child deaths resulting from reductions in routine health service
        coverage.

       Left unchecked, these reductions (due to, for example, disruptions in medical supply
       chains or the availability of human and financial resources) along with declines in the
       uptake of health services by communities fearful of infection will be more catastrophic
       for mothers and children than COVID-19 itself. The projection of an additional 1·2
       million child deaths and 56700 maternal deaths in 118 countries if coverage of essential
       services drops by around 45% for 6 months is alarming. It is also avoidable if we act
       now.

- June 27, 2020, Lockdown and social distancing could make our immune system weaker, says
scientist, https://www.msn.com/en-gb/news/coronavirus/lockdown-and-social-distancing-could-
make-our-immune-system-weaker-says-scientist/ar-BB162J0W?fbclid=IwAR3w6XmnPL79-
uxnrTFlX8LRooKJBKZh3N5Ib9oEo9xjgj5OIJSA7SZBerk,
        Prolonged periods of lockdown cocooning the public from germs could leave people
        dangerously vulnerable to new viruses, a leading epidemiologist has warned.

       Sunetra Gupta, professor of theoretical epidemiology at the University of Oxford, fears
       intense social distancing could actually weaken immune systems because people are not
       exposed to germs and so do not develop defences that could protect them against future
       pandemics.

- August 7, 2020, Dentists say 'mask mouth' can cause serious health complications, including
strokes, https://www.washingtonexaminer.com/news/mask-mouth-dentists-warn-prolonged-use-
of-masks-leading-to-poor-oral-hygiene,
        Dentists are warning about the health issues tied to prolonged use of a mask to stop the
        spread of the coronavirus.

       They said dental problems associated with "mask mouth," including gum disease, could
       lead to serious complications.

       “Gum disease — or periodontal disease — will eventually lead to strokes and an
       increased risk of heart attacks,” Marc Sclafani, a dentist and co-founder of One
       Manhattan Dental, told the New York Post about “mask mouth,” which is increasingly
       causing inflammation and gum disease among patients.

       Another dentist and co-founder at One Manhattan Dental, Rob Ramondi, said 50% of his
       patients are suffering from negative health issues due to mask-wearing.

       “We’re seeing inflammation in people’s gums that have been healthy forever, and
       cavities in people who have never had them before,” Ramondi said. “About 50% of our



                                                                                               387
     Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 6 of 15. PageID #: 763




       patients are being impacted by this, [so] we decided to name it ‘mask mouth’ — after
       ‘meth mouth.’”


Impacts on Substance Abuse, Violence, Suicide, & Deaths of Despair
- April 7, 2020, Coronavirus In Ohio: Domestic Violence Shelters Expect Boom Of Crisis Calls,
https://radio.wosu.org/post/coronavirus-ohio-domestic-violence-shelters-expect-boom-crisis-
calls#stream/0,
         Columbus City Attorney Zach Klein says there were 60 domestic violence arrests in the
         last week of March, which is about average for the city.

       “When you backdrop that against the fact that we’ve had three domestic violence-related
       homicides in the past three weeks, you look at the fact of high economic anxiety, high
       COVID-19 anxiety, folks quarantined in their own houses, this is an unstable situation in
       any household,” Klein says.

       Those three homicides sounded alarms for Klein because there were only seven in all of
       2019.

       “We never want to think that a victim of domestic violence or their family has to wait out
       the COVID-19 crisis in their own home with an abuser,” Klein says. “You do not have to
       do that. There are resources that are open.”

- April 10, 2020, The COVID‐19 pandemic and mental health impacts,
https://onlinelibrary.wiley.com/doi/full/10.1111/inm.12726,
        The current state of the COVID‐19 illness already paints a picture of inevitable and large‐
        scale quarantine – some of which are already occurring. In the case of mass quarantine,
        experiencing social isolation and an inability to tolerate distress escalate anxiety and fear
        of being trapped and loss of control, and the spread of rumours (Rubin & Wessely 2020).
        Rumours fuel feelings of uncertainty and are extricably linked to issues such as panic
        buying and hoarding behaviour. Anxiety related to this pandemic is also compounded by
        people being reminded of their own mortality that can lead to an ‘urge to splurge’, that is
        an increase in spending as a means to curb fear and regain control (Arndt et al. 2004).

- April 15, 2020, Officials worry of potential spike in overdose deaths amid COVID-19
pandemic, https://abcnews.go.com/US/officials-worry-potential-spike-overdose-deaths-amid-
covid/story?id=70149746,
        With millions of Americans forced into weeks of extended isolation, several communities
        have reported a spike in drug overdose deaths, prompting health officials to raise
        concerns about the safety of those suffering from substance use disorders amid the
        COVID-19 pandemic.

- May 8, 2020, Projected Deaths of Despair from COVID-19, https://wellbeingtrust.org/wp-
content/uploads/2020/05/WBT_Deaths-of-Despair_COVID-19-FINAL-FINAL.pdf,
       More Americans could lose their lives to deaths of despair, deaths due to drug, alcohol,
       and suicide, if we do not do something immediately. Deaths of despair have been on the



                                                                                                  388
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 7 of 15. PageID #: 764




       rise for the last decade, and in the context of COVID-19, deaths of despair should be seen
       as the epidemic within the pandemic.

- May 8, 2020, Coronavirus pandemic may lead to 75,000 "deaths of despair" from suicide, drug
and alcohol abuse, study says, https://www.cbsnews.com/news/coronavirus-deaths-suicides-
drugs-alcohol-pandemic-75000/, Full report https://wellbeingtrust.org/areas-of-focus/policy-and-
advocacy/reports/projected-deaths-of-despair-during-covid-19/
       COVID-19 has directly claimed tens of thousands of U.S. lives, but conditions stemming
       from the novel coronavirus — rampant unemployment, isolation and an uncertain future
       — could lead to 75,000 deaths from drug or alcohol abuse and suicide, new research
       suggests.

       Deaths from these causes are known as "deaths of despair." And the COVID-19
       pandemic may be accelerating conditions that lead to such deaths.

- May 8, 2020, ‘Children at risk of lasting psychological distress from coronavirus
lockdown’: Save the Children https://reliefweb.int/report/world/children-risk-lasting-
psychological-distress-coronavirus-lockdown-save-children,
       Almost one in four children living under COVID-19 lockdowns, social restrictions and
       school closures are dealing with feelings of anxiety, with many at risk of lasting
       psychological distress, including depression. In recent surveys by Save the Children of
       over 6000 children and parents in the US, Germany, Finland, Spain and the UK, up to 65
       per cent of the children struggled with boredom and feelings of isolation.

- May 9, 2020, Why the Increase in Domestic Violence During COVID-19?,
https://www.psychologytoday.com/us/blog/making-sense-chaos/202005/why-the-increase-in-
domestic-violence-during-covid-19,
        Among all of the horrors that COVID-19 has wrought, domestic violence is a growing
        scourge that lurks in the shadows. Indeed, a stark uptick in reports of domestic violence
        and abuse (more commonly referred to in clinical settings as “intimate partner violence”
        or “IPV”) has recently received national (and even global) attention. New estimates from
        the United Nations Population Fund suggest that three months of quarantine will result in
        a 20 percent rise in IPV throughout the world. In total, the report predicts at least 15
        million additional cases of IPV will occur as a result of COVID-19 lockdowns.

- May 21, 2020, California doctors say they've seen more deaths from suicide than coronavirus
since lockdowns, https://www.washingtonexaminer.com/news/california-doctors-say-theyve-
seen-more-deaths-from-suicide-than-coronavirus-since-lockdowns,
        Doctors in Northern California say they have seen more deaths from suicide than they’ve
        seen from the coronavirus during the pandemic.

       “The numbers are unprecedented,” Dr. Michael deBoisblanc of John Muir Medical
       Center in Walnut Creek, California, told ABC 7 News about the increase of deaths by
       suicide, adding that he’s seen a “year’s worth of suicides” in the last four weeks alone.




                                                                                                   389
     Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 8 of 15. PageID #: 765




       DeBoisblanc said he believes it’s time for California officials to end the stay-at-home
       order and let people back out into their communities.

       "Personally, I think it's time," he said. "I think, originally, this was put in place to flatten
       the curve and to make sure hospitals have the resources to take care of COVID patients.
       We have the current resources to do that, and our other community health is suffering."

- May 22, 2020, 600 Physicians Say Lockdowns Are A ‘Mass Casualty Incident’,,
https://www.forbes.com/sites/gracemarieturner/2020/05/22/600-physicians-say-lockdowns-are-a-
mass-casualty-incident/#33715bc350fa,
        “The downstream health effects...are being massively under-estimated and under-
        reported. This is an order of magnitude error," according to the letter initiated by Simone
        Gold, M.D., an emergency medicine specialist in Los Angeles.

       “Suicide hotline phone calls have increased 600%,” the letter said. Other silent casualties:
       “150,000 Americans per month who would have had new cancer detected through routine
       screening.”

       From missed cancer diagnoses to untreated heart attacks and strokes to increased risks of
       suicides, “We are alarmed at what appears to be a lack of consideration for the future
       health of our patients.”

- June 17, 2020, Gun Violence and COVID-19: Colliding Public Health Crises,
 https://everytownresearch.org/reports/covid-gun-violence/,
         The US has seen the collision of two major public health crises: COVID-19 and gun
         violence. A comprehensive understanding of how this collision will affect Americans and
         the factors driving the increase in gun violence during the pandemic is still developing,
         but there are a few takeaways: While millions of Americans rushed out to purchase new
         firearms in the middle of a global pandemic, thinking they were buying safety, research
         shows that they are in fact exposing themselves and their families to higher risks of
         suicide, homicide, unintentional shootings, and intimate partner violence.

- July 10, 2020, Cleveland Clinic study: Rise in broken-heart syndrome caused by increased
stress of coronavirus pandemic, https://www.cleveland.com/healthfit/2020/07/cleveland-clinic-
study-rise-in-broken-heart-syndrome-caused-by-increased-stress-of-coronavirus-pandemic.html,
        Cleveland Clinic cardiologists have seen a notable increase in cases of broken-heart
        syndrome during the coronavirus pandemic, indicating the psychological and emotional
        stress of the crisis is adversely affecting physical health.

- July 15, 2020, In Shadow of Pandemic, U.S. Drug Overdose Deaths Resurge to Record,
https://www.nytimes.com/interactive/2020/07/15/upshot/drug-overdose-
deaths.html?referringSource=articleShare&fbclid=IwAR10SY-
qZCiwKY3W1b0K8SM8nG1fHNRAl9cYCeXB94hdTalLglclFMCjHsc,
        Drug deaths in America, which fell for the first time in 25 years in 2018, rose to record
        numbers in 2019 and are continuing to climb, a resurgence that is being complicated and
        perhaps worsened by the coronavirus pandemic.



                                                                                                     390
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 9 of 15. PageID #: 766




- July 16, 2020, Why are overdose deaths surging amid COVID-19?,
https://wexnermedical.osu.edu/blog/why-are-overdose-deaths-surging-amid-covid-19,
        As the global COVID-19 pandemic continues, opioid overdose deaths are surging
        nationwide.

       This increase in opioid overdose deaths is likely linked to COVID-19 restrictions and
       closures that have hindered access to treatment and recovery services for those suffering
       from substance use disorder.

       The American Medical Association issued a report stating that it’s “greatly concerned by
       an increasing number of reports from national, state and local media suggesting increases
       in opioid-related mortality—particularly from illicitly manufactured fentanyl and fentanyl
       analogs.”

- July 22, 2020, Highway deaths spike for third-straight month as drivers take advantage of
empty roads, https://www.nbcnews.com/business/autos/highway-deaths-spike-third-straight-
month-drivers-take-advantage-empty-n1234651,
        Motor vehicle fatalities surged by 23.5 percent in May, as drivers took advantage of open
        roads to push to autobahn speeds, a situation made easier by the fact that authorities in
        many communities were pulling back on enforcement, in part, to avoid risking the
        possibility of their officers becoming exposed to the coronavirus.

       According to the National Safety Council report, the May numbers mark the third-
       straight month that U.S. motorists were at a higher risk of dying from a crash — and it
       comes as a setback to safety advocates who had been hoping that the drop in traffic
       during the coronavirus-induced lockdown would see a decline in highway fatalities.

       “At a moment when the country should be reaping a safety benefit from less traffic, the
       roads are riskier, threatening to reverse traffic safety gains made over the last few years,”
       the NSC said in a statement.

- July 28, 2020, CDC Director Compares Rate of Suicides to COVID-19 Deaths,
https://townhall.com/tipsheet/micaelaburrow/2020/07/28/redfield-says-more-abovebase-suicides-
than-covid-deaths-n2573278,
         Robert Redfield, Centers for Disease Control and Prevention director, stated, “But there
         has been another cost that we’ve seen, particularly in high schools…We’re seeing, sadly,
         far greater suicides now than we are deaths from COVID. We’re seeing far greater deaths
         from drug overdose that are above excess that we had as background than we are seeing
         the deaths from COVID.”

Impacts on Human Trafficking
- April 2020, Human Trafficking During the Pandemic, https://polarisproject.org/wp-
content/uploads/2020/06/Crisis-in-Human-Trafficking-During-the-Pandemic.pdf,
        When comparing post-shelter-in-place time with pre-shelter-in-place time in 2019 and
        2020, the number of crisis trafficking situations increased by more than 40 percent – from



                                                                                                  391
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 10 of 15. PageID #: 767




       approximately 60 in a 30-day period to 90. Crisis situations are those in which some
       assistance - such as shelter, transportation, or law enforcement involvement - is needed
       within 24 hours.

       The number of situations in which people needed immediate emergency shelter
       nearly doubled (from around 29 in pre-shelter-in-place periods to 54 in April 2020).

- June 24, 2020, The Dynamics of Human Trafficking: Before & After COVID-19,
https://www.domesticpreparedness.com/resilience/the-dynamics-of-human-trafficking-before-
after-covid-19/,
        According to the Global Protection Cluster (GPC), approximately 75% of humanitarian
        operations worldwide have stopped due to international lockdowns, curfews, and other
        measures taken in response to COVID-19. Among the emerging trends resulting from the
        reduction of worldwide humanitarian operations, the GPC reports, “boys, girls, young
        women and men are reported as being more exposed to violence, sale, trafficking, sexual
        abuse and exploitation during the COVID-19 pandemic.” As governments divert assets to
        mitigating the spread of COVID-19, human traffickers are emboldened to exploit an
        increase in new potential victims – vulnerable populations – and slower responses from
        law enforcement.

- July 28, 2020, COVID-19 Has Led to an Increase in Human Trafficking, Experts Say,
https://www.dailysignal.com/2020/07/28/covid-19-has-led-to-an-increase-in-human-trafficking-
expert-say/,
        Beiser said the coronavirus actually has created a climate for human traffickers to exploit
        the most vulnerable. A recent study, conducted by his group, found that crisis trafficking
        situations rose by 40% in April of this year compared with the numbers for April 2019.

       “The real concern for most anti-trafficking professionals is, when people are out of work
       or unable to work, when they are not stably housed, when they don’t feel that they can
       get safety when they need it, that is when trafficking flourishes,” he said.

Impacts on Children/Adolescents
- April 15, 2020, Policy Brief: The Impact of COVID-19 on children,
https://www.un.org/sites/un2.un.org/files/policy_brief_on_covid_impact_on_children_16_april_
2020.pdf,
        Economic hardship experienced by families as a result of the global economic downturn
        could result in hundreds of thousands of additional child deaths in 2020, reversing the last
        2 to 3 years of progress in reducing infant mortality within a single year. And this
        alarming figure does not even take into account services disrupted due to the crisis – it
        only reflects the current relationship between economies and mortality, so is likely an
        under-estimate of the impact. Rising Executive Summary 2 POLICY BRIEF: THE
        IMPACT OF COVID-19 ON CHILDREN POLICY BRIEF: THE IMPACT OF COVID-
        19 ON CHILDREN 3 malnutrition is expected as 368.5 million children across 143
        countries who normally rely on school meals for a reliable source of daily nutrition must
        now look to other sources. The risks to child mental health and well being are also




                                                                                                  392
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 11 of 15. PageID #: 768




       considerable. Refugee and internally displaced children as well as those living in
       detention and situations of active conflict are especially vulnerable.

- April 16, 2020, U.N. warns economic downturn could kill hundreds of thousands of children in
2020, https://www.reuters.com/article/us-health-coronavirus-children-un-idUSKBN21Y2X7,
        Hundreds of thousands of children could die this year due to the global economic
        downturn sparked by the coronavirus pandemic and tens of millions more could fall into
        extreme poverty as a result of the crisis, the United Nations warned on Thursday.

       The world body also said in a risk report that nearly 369 million children across 143
       countries who normally rely on school meals for a reliable source of daily nutrition have
       now been forced to look elsewhere.

- May 12, 2020, A wake-up call: COVID-19 and its impact on children’s health and wellbeing,
https://www.thelancet.com/pdfs/journals/langlo/PIIS2214-109X(20)30238-2.pdf,
        Building on lessons learned from previous outbreaks of Ebola virus disease and severe
        acute respiratory syndrome (SARS), the authors estimate a devastating increase in the
        numbers of maternal and child deaths resulting from reductions in routine health service
        coverage.

       Left unchecked, these reductions (due to, for example, disruptions in medical supply
       chains or the availability of human and financial resources) along with declines in the
       uptake of health services by communities fearful of infection will be more catastrophic
       for mothers and children than COVID-19 itself. The projection of an additional 1·2
       million child deaths and 56700 maternal deaths in 118 countries if coverage of essential
       services drops by around 45% for 6 months is alarming. It is also avoidable if we act
       now.

- June 3, 2020, COVID-19 lockdowns worsen childhood obesity, study finds,
https://www.sciencedaily.com/releases/2020/06/200603194444.htm?fbclid=IwAR1NDusT76f2v
JAoxHdHPwnbZ_9GYSzgWCHX4h4UyTWlcxxqLvzs4H39_IY,
        "The tragic COVID-19 pandemic has collateral effects extending beyond direct viral
        infection," says Myles Faith, PhD, UB childhood obesity expert and co-author on the
        study. "Children and teens struggling with obesity are placed in an unfortunate position
        of isolation that appears to create an unfavorable environment for maintaining healthy
        lifestyle behaviors."

- June 19, 2020, COVID-19 pandemic and mitigation strategies: implications for maternal and
child health and nutrition, https://academic.oup.com/ajcn/article/112/2/251/5860091,
        Although there has been focus on rising rates of childhood wasting in the short term,
        maternal and child undernutrition rates are also likely to increase as a consequence of
        COVID-19 and its impacts on poverty, coverage of essential interventions, and access to
        appropriate nutritious foods. Key sectors at particular risk of collapse or reduced
        efficiency in the wake of COVID-19 include food systems, incomes, and social
        protection, health care services for women and children, and services and access to clean
        water and sanitation.



                                                                                               393
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 12 of 15. PageID #: 769




- July 27, 2020, Child malnutrition and COVID-19: the time to act is now,
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31648-2/fulltext,
        The estimated increase in child wasting is only the tip of the iceberg. The COVID-19
        pandemic is also expected to increase other forms of child malnutrition, including
        stunting, micronutrient deficiencies, and overweight. The global community's failure to
        act now will have devastating long-term consequences for children, human capital, and
        national economies.

Impacts on Hunger
- April 16, 2020, Poverty and food insecurity could grow dramatically as COVID-19 spreads,
https://www.ifpri.org/blog/poverty-and-food-insecurity-could-grow-dramatically-covid-19-
spreads,
        As the COVID-19 pandemic spreads, social and economic relief measures—including
        fiscal stimulus and expansion of social safety nets—are crucial to prevent poverty and
        hunger from rising dramatically in developing countries. Rob Vos, David Laborde and
        Will Martin estimate this impact globally, finding that over 140 million additional people
        could fall into extreme poverty in 2020, including 80 million in Africa and 42 million in
        South Asia. Food insecurity would rise along with poverty. Without support, this global
        health crisis could thus cause a major poverty and food crisis.

- April 22, 2020, UN food agency chief: World could see famines of "biblical proportions" within
months, https://www.cbsnews.com/news/coronavirus-famines-united-nations-warning/,
        David Beasley, director of the United Nations World Food Program, warned Tuesday that
        the world is on "the brink of a hunger pandemic" as it grapples with the global
        coronavirus crisis.

- May 1, 2020, We Can't Ignore the Harms of Social Distancing,
https://www.medscape.com/viewarticle/929765,
        While uncertainty prevails, I worry that hard questions are being avoided. I will strive not
        to be tone-deaf, but in the same way we discuss prognosis with patients with cancer or
        heart failure, we must also address difficult questions concerning the COVID-19 crisis.

       The social distancing policies are harming people—not potential harms, but real harms.
       Economic harm is a euphemism because the economy is people.

- July 20, 2020, 6 million people enrolled for food stamps in the first 3 months of the US
coronavirus outbreak as America's superrich kept getting wealthier,
https://www.businessinsider.com/us-coronavirus-outbreak-6m-enrolled-food-stamps-superrich-
wealthier-2020-7,
        The first three months of the coronavirus pandemic saw six million people sign up to
        receive food stamps, while the wealth of America's superrich grew by almost 20%,
        according to multiple reports.




                                                                                                 394
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 13 of 15. PageID #: 770




- July 21, 2020, 1 in 10 Americans don't have enough food, double pre-pandemic rates,
https://www.msn.com/en-us/money/markets/1-in-10-americans-dont-have-enough-food-double-
pre-pandemic-rates/ar-BB171jEd,
        Financial hardship has spiked during the coronavirus pandemic with more than 1 in 10
        adults telling a Census survey during the first week of July that they sometimes or often
        didn't have enough to eat, a rate that is two-and-a-half times higher than before the crisis.

- July 27, 2020, Impacts of COVID-19 on childhood malnutrition and nutrition-related mortality,
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31647-
0/fulltext?fbclid=IwAR1HQCA_VMDyK-
yPRQEdUM6HghHR0YrSX3VhI1VSYrMzG6vJsTqd5GT4gyM,
        The unprecedented global social and economic crisis triggered by the COVID-19
        pandemic poses grave risks to the nutritional status and survival of young children in
        low-income and middle-income countries (LMICs).

- July 27, 2020, Child malnutrition and COVID-19: the time to act is now,
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31648-2/fulltext,
        The estimated increase in child wasting is only the tip of the iceberg. The COVID-19
        pandemic is also expected to increase other forms of child malnutrition, including
        stunting, micronutrient deficiencies, and overweight. The global community's failure to
        act now will have devastating long-term consequences for children, human capital, and
        national economies.

Impacts on the Economy
- April 2020, COVID-Induced Economic Uncertainty, https://www.nber.org/papers/w26983,
        The COVID-19 pandemic has created an enormous uncertainty shock – larger than the
        one associated with the financial crisis of 2008-09 and more similar in magnitude to the
        rise in uncertainty during the Great Depression of 1929-1933.

- April 2, 2020, America's stunning unemployment surge during coronavirus, visualized,
https://www.nbcnews.com/business/economy/america-s-stunning-unemployment-surge-during-
coronavirus-visualized-n1174801,
        The ranks of the unemployed are swelling in ways not seen before since the coronavirus
        crisis. Another 1.5 million Americans filed jobless claims last week, bringing the total to
        45.4 million since the March 14. Numbers began surging as state-ordered coronavirus
        lockdowns brought huge swaths of the economy to a halt.

- April 16, 2020, Poverty and food insecurity could grow dramatically as COVID-19 spreads,
https://www.ifpri.org/blog/poverty-and-food-insecurity-could-grow-dramatically-covid-19-
spreads,
        As the COVID-19 pandemic spreads, social and economic relief measures—including
        fiscal stimulus and expansion of social safety nets—are crucial to prevent poverty and
        hunger from rising dramatically in developing countries. Rob Vos, David Laborde and
        Will Martin estimate this impact globally, finding that over 140 million additional people
        could fall into extreme poverty in 2020, including 80 million in Africa and 42 million in




                                                                                                   395
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 14 of 15. PageID #: 771




       South Asia. Food insecurity would rise along with poverty. Without support, this global
       health crisis could thus cause a major poverty and food crisis.

- June 2020, Situation tracking for COVID-19 socioeconomic impacts,
https://data.unicef.org/resources/rapid-situation-tracking-covid-19-socioeconomic-impacts-data-
viz/,
        To date, children have been spared from the direct health effects of the COVID-19 virus.
        They are the hidden victims of the pandemic rather than the face of it. Yet children
        around the world have had their lives upended because of actions taken to contain the
        disease. Families are facing heightened stress under lockdown with many experiencing
        financial insecurity. And children are missing out on life-saving vaccines and much-
        needed free meals because of the suspension of services. While others experience
        increasing threats to their safety and wellbeing as services that prevent and respond to
        violence, abuse and neglect are suspended. Many children, especially the most
        vulnerable, even risk losing their lives to preventable diseases because access to
        healthcare is disrupted. Measures taken by governments to contain and mitigate the
        pandemic are having persistent and far-reaching impacts on children’s lives.

- June 8, 2020, COVID-19 to Plunge Global Economy into Worst Recession since World War II,
https://www.worldbank.org/en/news/press-release/2020/06/08/covid-19-to-plunge-global-
economy-into-worst-recession-since-world-war-ii,
        Economic activity among advanced economies is anticipated to shrink 7% in 2020 as
        domestic demand and supply, trade, and finance have been severely disrupted. Emerging
        market and developing economies (EMDEs) are expected to shrink by 2.5% this year,
        their first contraction as a group in at least sixty years. Per capita incomes are expected to
        decline by 3.6%, which will tip millions of people into extreme poverty this year.

       The blow is hitting hardest in countries where the pandemic has been the most severe and
       where there is heavy reliance on global trade, tourism, commodity exports, and external
       financing. While the magnitude of disruption will vary from region to region, all EMDEs
       have vulnerabilities that are magnified by external shocks. Moreover, interruptions in
       schooling and primary healthcare access are likely to have lasting impacts on human
       capital development.

- June 22, 2020, Coronavirus rent freezes are ending — and a wave of evictions will sweep
America, https://www.nbcnews.com/think/opinion/coronavirus-rent-freezes-are-ending-wave-
evictions-will-sweep-america-ncna1230916,
        Underscoring the pandemic's immense toll, researchers at the University of California,
        Berkeley Terner Center for Housing Innovation estimate that 50 million renters live in
        households that suffered COVID-19-related job or income loss, with almost 40 percent
        occurring in low-income households. The demand for financial assistance is at an all-time
        high, with a 92 percent increase in daily rental assistance requests and food pantry
        requests increasing by as much as 2,000 percent in some states. In Houston, a $15 million
        rent relief fund was depleted within 90 minutes of opening. Renters are stretched
        threadbare and are taking on credit card and loan debt just to keep their housing. It's not




                                                                                                   396
    Case: 3:20-cv-01948-JGC Doc #: 9-5 Filed: 09/08/20 15 of 15. PageID #: 772




       surprising, then, that over 31 percent of renters have slight or no confidence in their
       ability to pay next month's rent.

- July 7, 2020, Unemployment Expected to Reach Highest Level Since Great Depression,
https://www.wsj.com/articles/unemployment-expected-to-reach-highest-level-since-great-
depression-11594112400,
        Unemployment rates in the world’s advanced economies will end the year higher than at
        any time since the Great Depression and not return to their pre-pandemic levels until
        2022 at the earliest, the Organization for Economic and Cooperation and Development
        said Tuesday.

- July 31, 2020, US economy posts its worst drop on record,
https://www.cnn.com/2020/07/30/economy/us-economy-2020-second-quarter/index.html,
        The US economy contracted at a 32.9% annual rate from April through June, its worst
        drop on record, the Bureau of Economic Analysis said Thursday.

       Business ground to a halt during the pandemic lockdown in the spring of this year, and
       America plunged into its first recession in 11 years, putting an end to the longest
       economic expansion in US history and wiping out five years of economic gains in just a
       few months.

- August 7, 2020, The COVID-19 Eviction Crisis: An Estimated 30-40 Million People in America
are at Risk, https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-
30-40-million-people-in-america-are-at-risk/,
        The United States may be facing the most severe housing crisis in its history. According
        to the latest analysis of weekly U.S. Census data, as federal, state and local protections
        and resources expire and in the absence of robust and swift intervention, an estimated 30–
        40 million people in America could be at risk of eviction in the next several months.
        Many property owners, who lack the credit or financial ability to cover rental payment
        arrears, will struggle to pay their mortgages and property taxes, and maintain properties.
        The COVID-19 housing crisis has sharply increased the risk of foreclosure and
        bankruptcy, especially among small property owners; long-term harm to renter families
        and individuals; disruption of the affordable housing market; and destabilization of
        communities across the United States.




                                                                                                 397
